Citation Nr: 1725532	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-20 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to an initial rating in excess of 40 percent for a service connected-low back disability.

3. Entitlement to an initial rating in excess of 20 percent for right sciatic (L5 and S1) nerve impairment associated with the service-connected low back disability.


REPRESENTATION

Appellant represented by:	Tommy D. Klepper, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister

ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to December 2004, on active duty for training March 1982 to July 1982, and with additional service in the New Mexico National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision denying service connection for hearing loss and a September 2013 rating decision granting service connection and assigning disability ratings for the low back disability and related neurological impairment in the right leg by a Department of Veteran Affairs (VA) Regional Office (RO).

The Veteran and his sister testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2016.  The record was held open for 60 days.  In November 2016, the Veteran's representative submitted a brief with additional argument.

At the Board hearing and in the brief, the representative raised the issue of service connection for a psychiatric disorder as secondary to service-connected physical disabilities.  Should the Veteran wish to file such a claim, he should submit the claim on the proper standard VA form.

The decision below addresses the rating claims.  The hearing loss claim is addressed in the remand section following the decision.



FINDINGS OF FACT

1.  The Veteran's service-connected low back disability has been manifested by painful motion with forward flexion of the thoracolumbar spine to 30 degrees or less.  Ankylosis or intervertebral disc syndrome (IVDS) requiring bedrest of at least 6 weeks within any 12 months during the rating period has not been shown.

2.  The Veteran's service-connected right sciatic nerve impairment has been manifested by pain and weakness in the lower right extremity equating to no more than moderate impairment.  Moderately severe or worse impairment has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for a service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2016).

2.  The criteria for an initial rating in excess of 20 percent for service-connected right sciatic (L5 and S1) nerve impairment have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


I.  Duty to Assist

VA Treatment Record

In the November 2016 brief, the Veteran's representative identified an October 11, 2016 VA treatment record from the Amarillo VA Health Care System which he says states as follows:

56 year old veteran who has low back pain, which is service connected according to veteran, it started in 2003, the pain today is 7/10 in intensity, dull-aching in nature, but it can be sharp sometimes, the pain is worse at night, and it is increased with standing or sitting for a long time, the veteran takes Ibuprofen and SalonPa otc which relieves his pain.  . . .

The information presented above is consistent with the Veteran's testimony and other evidence of record.  Though the full report of this visit is not of record, were additional relevant and favorable evidence contained in this record, the Board is confident that the Veteran's attorney would have pointed that out.

The Board does not find that a remand is warranted to obtain the complete record as this would result in significant delay for this claim without the likelihood of obtaining evidence that would serve as a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.159(d).  Moreover, automatic waiver of RO consideration of the evidence recorded by the representative is presumed given the date of filing of the substantive appeal.  See 38 U.S.C.A. § 7105(e).

Adequacy of VA Examination

In hearing testimony, the Veteran raised several issues regarding the adequacy of the October 2013 VA examination that was conducted after service connection was granted to assess the severity of the Veteran's disabilities.  First, he challenges the qualifications of the examiner, or at least that Dr. Ellis is more qualified to assess the nature of his disability due to his experience as an occupational specialist.  The Board notes that, in the absence of a specific allegation outlining why a specific examiner is not competent to conduct a medical examination or provide a medical opinion, VA examiners are presumed to be competent.  Parks v. Shinseki, 786 F.3d 581, 585 (Fed. Cir. 2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  This presumption of competence is still in effect and the United States Supreme Court has declined to review it.  See Mathis v. Shulkin, 2017 U.S. Lexis 4058 (June 26, 2017) (denying writ of certiorari to review the presumption of competence of VA examiners).

In any case, the examiner is a physician at a VA Medical Center.  The Board finds that this is a sufficient qualification for conducting the October 2013 examination and accords the results sufficient probative weight for rating the disabilities.

Further, concerning the medical information as to the low back disability contained within the reports, the Board finds no legally material conflict between Dr. Ellis's findings and the findings of the VA examination of record.  With respect to the right leg nerve impairment, the Board has relied on the medical assessments with Dr. Ellis's report, as the VA examination did not find nerve impairment present.

Second, the Veteran also contends that the examination was inadequate because the examiner spent very little time examining him.  While the Board understands the Veteran's concern, the VA examination report, along with the report from Dr. Ellis, provides sufficient detail responsive to the rating criteria to rate the Veteran's low back and radicular disabilities.

Third, the Veteran claims that he was afforded a VA examination after the issuance of the September 2013 rating decision.  He suggests that there may be some impropriety in that regard.  The Board however, finds none, as the rating decision for the low back disability and associated radicular disability heavily relied on the findings of Dr. Ellis.  Additionally, VA may request an examination whenever VA determines there is need to verify he current severity of a disability.  See 38 C.F.R. § 3.327.  Therefore, the RO's scheduling of a VA examination was not improper.

Lastly, although all the aspects of 38 C.F.R. § 4.59 may not have been documented in the examination report, the Veteran is receiving the highest rating for limitation of motion absent ankylosis.  Thus, the Board does not find that additional testing is warranted under 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Thus, the Board finds that VA's duty to assist has been satisfied for the rating claims and that no further development is necessary to adjudicate the claims decided herein.

II.  General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

III.  Low Back Disability

Rating Criteria for Disabilities of the Spine

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse. 
38 C.F.R. § 4.45.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

For the entire rating period, the Veteran has been in receipt of a 40 percent rating of his low back disability under 38 C.F.R. § 4.71a, DC 5242.  The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  Lower ratings are warranted for less severe manifestations.

Relevant to the analysis herein, the criteria also include the following provisions: Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  Id. (emphasis added).

Analysis

A September 2012 report from Dr. Ellis reveals that the Veteran has pain in his right low back right sacroiliac area which causes difficulty sitting on his right buttock and restricts the Veteran's ability to do any type of work requiring lifting.  Dr. Ellis also reported that the Veteran has difficulty sitting, standing, and wiping himself using his right hand.  The Veteran hangs onto a cart while shopping and the sink while shaving to relieve pain.

On physical examination, Dr. Ellis noted marked spasm of the right lumbar paraspinous muscles with tenderness over the right illombar and sacroiliac ligaments, the right T5 transverse process and S1 area.  On gentle pressure, the right buttock reproduced mild tingling the right leg.  Range of motion for forward flexion was found to be to 30 degrees, for extension was found to be to 10 degrees, for right lateral flexion was found to be to 15 degrees, for left lateral flexion was found to be to 10 degrees, for right rotation was found to be to 15 degrees, and for left rotation was found to be to 20 degrees.  The box for ankylosis was not checked.

Dr. Ellis diagnosed the Veteran with lumbar IVDS and lumbar sacral strain.  He suggested a 60 percent rating for IVDS, though there was no indication that the Veteran had incapacitating episodes, defined as acute signs and symptoms due to IVDS that require bed rest prescribed by a physician for at least six weeks over any 12 months during the rating period.

In October 2013, the Veteran was afforded a VA examination of his low back disability.  The Veteran was diagnosed with lumbar degenerative joint disease.  Range of motion was recorded as follows: forward flexion to 30 degrees, extension to 30 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 20 degrees.  Range of motion was the same on repetition.  Painful motion began at 20 degrees for forward flexion, 10 degrees for extension, 10 degrees for right and left lateral flexion, and 20 degrees for left and right lateral rotation.  The examiner noted functional loss demonstrated by less movement than normal and pain on movement.

No localized tenderness or pain to palpation for joints and/or soft tissue of the back, guarding, or muscle spasms were noted.  There was no muscle atrophy.  It was indicated that the Veteran does not have IVDS.  Muscle strength was normal for all muscles tested.  No ankylosis of the spine was noted.

In his September 2016 testimony, the Veteran stated that when he was first injured, he was put on bedrest and was put on light duty after bed rest.  Before injuring his back, he wanted to become a police officer, but could not do so because of his back disability.  He now works at a desk job at the New Mexico Department of Transportation.  The Veteran also revealed that the wears a back strap belt for comfort.  The Veteran's sisters revealed that she has gone to the Veteran's house and found him sleeping on the floor and waking constantly during the night because of his back disability.

The quotation provided by the Veteran's representative in the October 2016 VA treatment record notes that the Veteran has pain in the spine that becomes worse upon standing or sitting for long periods of time.  The Veteran also reported pain that is worse at night.  No ankylosis or "incapacitating episodes" were referenced.

In consideration of this evidence, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent for his service-connected low back disability as the evidence does not show either ankylosis of the thoracolumbar spine or entire spine.  All of the range of motion testing showed that the Veteran retained some motion of his spine even if limited.  The evidence did not reflect that the spine was fixed in flexion or extension, or that there was some fusion.  

Also, there is no indication in the record that the Veteran has been on physician prescribed bedrest for at least six weeks in any 12 months during the rating period.  Although Dr. Ellis marked 6 weeks of incapacitating episodes, the record is bereft of any indication of prescribed bedrest and no explanation was provided in the report.  Furthermore, though the Veteran may have been convalescing and on "bed rest" immediately after injuring his back in service, this was several years prior to the rating period and does not reflect the current severity of his symptoms.  Therefore, the Board does not find sufficient evidence of this level of disability.

Both the VA examination and Dr. Ellis's report support the assignment of the 40 percent rating, but no higher, due to the severe painful and limited motion.  Further, the rating code fully contemplates the Veteran's reports of muscle spasms and tenderness of the low back; however, a rating based on his limited range of motion more accurately reflects the current severity of the Veteran's condition, and is more favorable to the Veteran.  Contrary to the Veteran's claims, there appears to be no indication of an additional related muscular injury, as none was indicated in either the VA or Dr. Ellis's report.  In any event, such a rating would constitute pyramiding, as the ratings the Veteran already receives contemplate muscle spasm and tenderness involvement as part of a spinal disability.  38 C.F.R. § 4.14.  Should the Veteran believe that there is an additional disability secondary to his service-connected low back disability, the proper course is to apply with the RO for service connection for such disability.

The 40 percent rating also contemplates the Veteran's discomfort at night, which results in him waking to change positions frequently, sometimes sleeping on a couch, recliner, or the floor for comfort and taking short walks to relieve pain.  The primary driver of these effects is pain which is contemplated by the rating criteria.  Likewise, his fatigue and weakness are also contemplated by the rating assigned.  Though the Veteran reported wearing a back brace, there is no indication that the Veteran was wearing a back brace during range of motion testing or that wearing the back brace would have affected the range of motion testing, as he is already in receipt of a 40 percent rating.  

The Board also acknowledges the Veteran's statement that he could not become a police officer because of his disabilities, as well as his inability to run and do sit-ups and pushups.  While the Board is sympathetic to the Veteran's inability to reach this goal, the 40 percent rating reflects the average impairment for this level of disability.  Further, the Veteran is currently employed at the New Mexico Department of Transportation and there is no indication that such employment is marginal.  Thus, the issue of entitlement to total disability due to unemployability has not been reasonably raised by the record.

In sum, the Board finds an initial rating in excess of 40 percent for the Veteran's low back disability is not warranted.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and increased ratings are not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Right Lower Extremity

Rating Criteria for Sciatic Nerve Disabilities

DC 8520 (which pertains to the sciatic nerve) provides for a 10 percent rating for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, a 40 percent rating for moderately severe incomplete paralysis, and a 60 percent rating for severe incomplete paralysis with marked muscular atrophy. Complete paralysis of the sciatic nerve (where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or lost), warrants the highest rating of 80 percent.  Id. 

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury; the relative impairment in motor function; trophic changes; or sensory disturbances.  38 C.F.R. § 4.120.

Analysis

A September 2012 examination from Dr. Ellis reveals that, related to the Veteran's back disability, the Veteran has trouble sitting on his right buttock, which produces numbness in the right leg upon light touch.  Dr. Ellis also reports that the right leg is weak and sometimes gives way, resulting in the Veteran almost falling several times.  As noted above, he prefers to use a cart to steady himself while shopping and the sink to steady himself while shaving.  Upon examination, there was marked decreased sensation to light touch and pin prick on the lateral aspect of the right foot along the S1 spinal nerve distribution with mild decreased sensation to light touch and pin prick on the right big toe in the L5 spinal nerve root distribution.  Weakness on dorsiflexion on the right big toe and plantar flexion of the right foot.  There is positive straight leg raising.  Dorsiflexion of the right foot causes pain the midline of the back.  There is weakness on toe and heel walking in the right leg.  Reflexes were barely present and diminished in the right ankle and diminished in the right knee.

An October 2013 VA examination tested the Veteran's sensory perceptions in the right leg as part of the back examination.  Muscle strength testing was found to be normal for hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension. No muscle atrophy was reported.  Deep tendon reflexes were normal in the knee and ankle.  Sensation to light touch was normal in the upper anterior thigh, thigh/knee lower leg/ankle, and foot/toes.  Straight leg raising test was negative.  No radiculopathy was found.  No muscle atrophy was reported.

As noted above, the Veteran has reported pain, difficulty sleeping, and cannot sit or stand for long periods of time-i.e. longer than 45 minutes.  In fact, because of the long drive required to attend the hearing at the RO, the Veteran was driven by his sister.

The Board finds that a 20 percent weakness for moderate impairment/incomplete paralysis is warranted by the evidence of record.  It is clear from Dr. Ellis's examination report that the Veteran has pain and weakness in the right lower extremity secondary to his low back disability.  Further, the Board notes the Veteran's discomfort at sitting or standing for long periods and reports that he has almost fallen on several occasions.  However, the Veteran does not experience complete paralysis or marked muscle atrophy, which is required for an 80 percent and 60 percent rating.  Nor are there symptoms warranting a 40 percent rating for moderately severe impairment as there is not sciatic nerve neuritis, motor or reflex impairment at a grade reflecting a high level of limitation or disability, or atrophy present.  See VBA Manual, M21-1, III.iv.4.G.4.c. (further explaining the impairment levels of incomplete paralysis).

In sum, the Board finds an initial rating in excess of 20 percent for the Veteran's right lower extremity sciatica is not warranted.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and increased ratings are not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.


ORDER

An initial rating in excess of 40 percent for the Veteran's service-connected low back disability is denied.

An initial rating in excess of 20 percent for the Veteran's service-connected right sciatic nerve (L5 and S1) impairment related to the low back disability is denied.


REMAND

The Board finds that a remand of the hearing loss service connection claim is warranted to address and, if possible reconcile, the findings in the examinations of the Veteran's hearing loss.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

There are two examination reports of record marking the extremes.  The first, from September 2010, was conducted at the Hearing and Balance Center of the University Medical Center Health System near Texas Tech University, and endorsed by Dr. Ellis in September 2012.  The results demonstrate the following puretone thresholds:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
80
65
75
X
85
Left Ear
65
90
105
X
110

The Maryland CNC word list was not used in testing speech discrimination.  The speech discrimination scores were 80 percent bilaterally under NU-6 testing.  Although not entirely adequate for rating purposes, the results tend to show that hearing impairment for VA purposes under 38 C.F.R. § 3.385 would be met.

By contrast, a February 2012 VA examination revealed the following puretone thresholds:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
5
5
10
25
Left Ear
10
10
5
10
25

Speech discrimination was 96 percent bilaterally under the Maryland CNC.

These results from approximately a year and a half later are dramatically different and do not show hearing impairment for VA purposes.

Given service treatment records that demonstrate normal hearing by VA standards, the claim of noise exposure during the military, the Veteran's testimony regarding his hearing loss, the opinion of Dr. Ellis that there is a nexus between the two, and the conflicting examination results, a new examination is necessary to determine whether the Veteran has hearing loss, to reconcile the results of the two examinations, and to obtain a medical opinion as to nexus based on all the evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, this issue is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination regarding his claim of service connection for hearing loss.  The record, to include a copy of this remand, must be reviewed by the examiner.  All pertinent tests should be done, and all findings reported in detail to determine if the Veteran has hearing loss for VA purposes.  See 38 C.F.R. § 3.385.

After clinical examination, the examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that any identified hearing loss began during active duty service, or is related to some incident of active duty service, including noise exposure. 

In doing so, the examiner must discuss the findings of the September 2010 private examination and the February 2012 VA examination.  The examiner is asked to explain if possible why the results of these two examinations were so disparate.

The examiner should also address lay statements of record as to military noise exposure and current hearing loss symptoms, in particular the testimony of the Veteran and his sister as to difficulty hearing women, the television, and phone conversations.

A rationale for all opinions must be provided.

2.  Finally, readjudicate the claim remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


